DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the use of the word “generally” is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Przytulla et al (Przytulla) (US6,230,892).
Regarding claim 1, Przytulla teaches a stackable plastic container (Figs. 1-9) comprising a single integrated moulding including: a body portion (22) comprising a base (16); and a neck area (in the below annotated Fig. 2) comprising a neck opening (in the below annotated Fig. 2) an integral handle part (14) located at or adjacent the neck opening, in which the handle part comprises one or more handles for carrying and handling the container; and an integral first chime (in the below annotated Fig. 2) configured to receive and engage the base of an identical container (Fig. 9), the container comprises a shoulder area (in the below annotated Fig. 2) which tapers towards a generally straight-sides section of the body portion before reaching the base.
Regarding claim 2, in which the container comprises two spaced apart handles (Figs. 1-9).
Regarding claim 3, in which the integral first chime is substantially annular in shape (Figs. 1-9).
Regarding claim 4, in which the or each handle(s) and the integral first chime are integrally formed (Figs. 1-9).
Regarding claim 5, in which the integral first chime is configured to provide one or more handle (Figs. 1-9).

Regarding claim 10, in which the dome shaped base is a spherical or elliptical base (Figs. 1-9).
Regarding claim 11, in which the base is substantially spherical or elliptical in shape with three or more outwardly extending protrusions (Figs. 1-9).
Regarding claim 12, further comprising a second chime configured to receive at least the base of the body portion (Figs. 1-9).
Regarding claim 13, in which the second chime is configured to receive a dome shaped base of the body portion (Figs. 1-9).
Regarding claim 14, in which the container is self-standing (Figs. 1-9).
Regarding claim 15, in which the preform comprises a neck area and a main preform body portion, in which the neck area comprises at least one handle and a chime (Figs. 1-9).
Regarding claim 16. A method for producing a stackable plastic container as claimed, comprising the steps of: providing a preform comprising a neck area and a main preform body portion, in which the neck area includes at least one handle and a chime; and blow moulding the main preform body portion to form the final container profile (Figs. 1-9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Przytulla.
Regarding claim 6, in which the container is formed from PET raw material (Figs. 1-9).  Przytulla DIFFERS in that it does not disclose the container is formed of PET.  Attention, however is directed to Malkin which discloses a container can be formed of PET (paragraph 0143), therefore, it would have been obvious, to one of ordinary skill within the art, at the time the intention was made to modify Przytulla, in view of Malkin, by employing a PET material, in order to use an alternative durable container.
Regarding claim 7,  Przytulla DIFFERS in that it does not disclose the container is formed of a two-step moulding process.  Attention, however is directed to Malkin which discloses a container can be formed of different moulding processes (paragraph 0143), therefore, it would have been obvious, to one of ordinary skill within the art, at the time the intention was made to modify Przytulla, in view of Malkin, by employing such a moulding process, in order to use an alternative durable container.

Regarding claim 17, Przytulla DIFFERS in that it does not disclose the container is formed of a injection moulding a preform.  Attention, however is directed to Malkin which discloses a container can be formed of different moulding processes (paragraph 0143), therefore, it would have been obvious, to one of ordinary skill within the art, at the time the intention was made to modify Przytulla, in view of Malkin, by employing such a moulding process, in order to use an alternative durable container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736